
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2903
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			 Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To reauthorize the programs and activities
		  of the Federal Emergency Management Agency.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the FEMA Reauthorization Act of
			 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Reauthorization of FEMA and Modernization of Integrated
				Public Alert and Warning System
					Sec. 101. Reauthorization of Federal Emergency Management
				Agency.
					Sec. 102. Integrated Public Alert and Warning System
				Modernization.
					Title II—Stafford Act and Other programs
					Sec. 201. Reauthorization of urban search and rescue response
				system.
					Sec. 202. Reauthorization of emergency management assistance
				compact grants.
					Sec. 203. Disposal of excess property to assist other disaster
				survivors.
					Sec. 204. Storage, sale, transfer, and disposal of housing
				units.
					Sec. 205. Other methods of disposal.
					Sec. 206. Establishment of criteria relating to administration
				of hazard mitigation assistance by States.
					Sec. 207. Review of regulations and policies.
					Sec. 208. Appeals process.
					Sec. 209. Implementation of cost estimating.
					Sec. 210. Tribal requests for a major disaster or emergency
				declaration under the Stafford Act.
					Sec. 211. Individual assistance factors.
					Sec. 212. Public assistance pilot program.
					Sec. 213. Public assistance debris removal
				procedures.
					Sec. 214. Use of funds.
					Sec. 215. Reduction of authorization for emergency management
				performance grants.
					Sec. 216. Technical correction.
					Sec. 217. National Dam Safety Program Act
				reauthorization.
				
			IReauthorization of
			 FEMA and Modernization of Integrated Public Alert and Warning System
			101.Reauthorization
			 of Federal Emergency Management AgencySection 699 of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 811) is amended to read as
			 follows:
				
					699.Authorization
				of AppropriationsThere are
				authorized to be appropriated to carry out this title and the amendments made
				by this title for the salaries and expenses of the Agency—
						(1)for fiscal year
				2012, $1,031,378,000, including amounts transferred from grant programs;
						(2)for fiscal year
				2013, $1,031,378,000, including amounts transferred from grant programs;
				and
						(3)for fiscal year
				2014, $1,031,378,000, including amounts transferred from grant
				programs.
						.
			102.Integrated
			 Public Alert and Warning System Modernization
				(a)Short
			 titleThis section may be
			 cited as the Integrated Public Alert
			 and Warning System Modernization Act of 2012.
				(b)Integrated
			 public alert and warning system modernization
					(1)In
			 generalTo provide timely and
			 effective disaster warnings under this section, the President, acting through
			 the Administrator of the Federal Emergency Management Agency, shall—
						(A)modernize the integrated public alert and
			 warning system of the United States (in this section referred to as the
			 public alert and warning system) to ensure that the President
			 under all conditions is able to alert and warn governmental authorities and the
			 civilian population in areas endangered by disasters; and
						(B)implement the
			 public alert and warning system.
						(2)Implementation
			 requirementsIn carrying out paragraph (1), the Administrator
			 shall, consistent with the recommendations in the final report of the
			 Integrated Public Alert and Warning System Advisory Committee (established
			 under subsection (c))—
						(A)establish or
			 adopt, as appropriate, common alerting and warning protocols, standards,
			 terminology, and operating procedures for the public alert and warning
			 system;
						(B)include in the
			 public alert and warning system the capability to adapt the distribution and
			 content of communications on the basis of geographic location, risks, or
			 personal user preferences, as appropriate;
						(C)include in the public alert and warning
			 system the capability to alert and warn, and provide the equivalent amount of
			 information to individuals with disabilities and individuals with access and
			 functional needs;
						(D)ensure that training, tests, and exercises
			 are conducted for the public alert and warning system and that the system is
			 incorporated into other training and exercise programs of the Department of
			 Homeland Security, as appropriate;
						(E)establish and
			 integrate into the National Incident Management System a comprehensive and
			 periodic training program to instruct and educate Federal, State, Tribal, and
			 local government officials in the use of the Common Alerting Protocol enabled
			 Emergency Alert System;
						(F)conduct, at least
			 once every 3 years, periodic nationwide tests of the public alert and warning
			 system; and
						(G)ensure that the public alert and warning
			 system is resilient, secure, and can withstand acts of terrorism and other
			 external attacks.
						(3)System
			 requirementsThe public alert and warning system shall—
						(A)incorporate
			 multiple communications technologies;
						(B)be designed to
			 adapt to, and incorporate, future technologies for communicating directly with
			 the public;
						(C)to the extent technically feasible, be
			 designed to provide alerts to the largest portion of the affected population,
			 including nonresident visitors and tourists and individuals with disabilities
			 and access and functional needs, and improve the ability of remote areas to
			 receive alerts;
						(D)promote local and
			 regional public and private partnerships to enhance community preparedness and
			 response;
						(E)provide redundant
			 alert mechanisms if practicable so as to reach the greatest number of people
			 regardless of whether they have access to, or utilize, any specific medium of
			 communication or any particular device; and
						(F)include a mechanism to ensure the
			 protection of individual privacy.
						(4)Implementation
			 planNot later than 180 days after the date of submission of the
			 report of the Integrated Public Alert and Warning System Advisory Committee,
			 the Administrator shall submit to the Committee on Transportation and
			 Infrastructure and the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a detailed plan to implement the public alert and warning system.
			 The plan shall include a timeline for implementation, a spending plan, and
			 recommendations for any additional authority that may be necessary to fully
			 implement this subsection.
					(5)Maximum
			 fundsThe Administrator may
			 use not more than $13,287,000 of the amount made available pursuant to section
			 699 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 811) for
			 each of fiscal years 2012, 2013, and 2014 to carry out the provisions of this
			 section.
					(c)Integrated
			 Public Alert and Warning System Advisory Committee
					(1)EstablishmentNot later than 90 days after the date of
			 enactment of this Act, the Administrator of the Federal Emergency Management
			 Agency shall establish an advisory committee to be known as the Integrated
			 Public Alert and Warning System Advisory Committee (in this subsection referred
			 to as the Advisory Committee).
					(2)MembershipThe
			 Advisory Committee shall be composed of the following members (or their
			 designees) to be appointed by the Administrator as soon as practicable after
			 the date of enactment of this Act:
						(A)The Chairman of
			 the Federal Communications Commission.
						(B)The Administrator
			 of the National Oceanic and Atmospheric Administration of the Department of
			 Commerce.
						(C)The Assistant
			 Secretary for Communications and Information of the Department of
			 Commerce.
						(D)Representatives of
			 State and local governments, representatives of emergency management agencies,
			 and representatives of emergency response providers, selected from among
			 individuals nominated by national organizations representing governments and
			 personnel.
						(E)Representatives
			 from federally recognized Indian tribes and national Indian
			 organizations.
						(F)Individuals who
			 have the requisite technical knowledge and expertise to serve on the Advisory
			 Committee, including representatives of—
							(i)communications service providers;
							(ii)vendors,
			 developers, and manufacturers of systems, facilities, equipment, and
			 capabilities for the provision of communications services;
							(iii)third-party
			 service bureaus;
							(iv)the
			 broadcasting industry;
							(v)the
			 national organization representing the licensees and permittees of
			 noncommercial broadcast television stations;
							(vi)the
			 cellular industry;
							(vii)the cable
			 industry;
							(viii)the satellite
			 industry; and
							(ix)national organizations representing
			 individuals with disabilities and access and functional needs and national
			 organizations representing the elderly.
							(G)Qualified representatives of such other
			 stakeholders and interested and affected parties as the Administrator considers
			 appropriate.
						(3)ChairpersonThe
			 Administrator shall serve as the Chairperson of the Advisory Committee.
					(4)Meetings
						(A)Initial
			 meetingThe initial meeting of the Advisory Committee shall take
			 place not later than 120 days after the date of enactment of this Act.
						(B)Other
			 meetingsAfter the initial
			 meeting, the Advisory Committee shall meet at the call of the
			 Chairperson.
						(C)Notice; open
			 meetingsMeetings held by the Advisory Committee shall be duly
			 noticed at least 14 days in advance and shall be open to the public.
						(5)Rules
						(A)QuorumOne-third of the members of the Advisory
			 Committee shall constitute a quorum for conducting business of the Advisory
			 Committee.
						(B)SubcommitteesTo assist the Advisory Committee in
			 carrying out its functions, the Chairperson may establish appropriate
			 subcommittees composed of members of the Advisory Committee and other subject
			 matter experts as the Chairperson considers necessary.
						(C)Additional
			 rulesThe Advisory Committee may adopt such other rules as are
			 necessary to carry out its duties.
						(6)Consultation
			 with nonmembersThe Advisory
			 Committee and the program offices for the integrated public alert and warning
			 system for the United States shall regularly meet with groups that are not
			 represented on the Advisory Committee to consider new and developing
			 technologies that may be beneficial to the public alert and warning system.
			 Such groups may include—
						(A)the Defense
			 Advanced Research Projects Agency;
						(B)entities engaged
			 in federally funded research; and
						(C)academic
			 institutions engaged in relevant work and research.
						(7)RecommendationsThe
			 Advisory Committee shall develop recommendations for an integrated public alert
			 and warning system, including—
						(A)recommendations
			 for common alerting and warning protocols, standards, terminology, and
			 operating procedures for the public alert and warning system; and
						(B)recommendations to
			 provide for a public alert and warning system that—
							(i)has
			 the capability to adapt the distribution and content of communications on the
			 basis of geographic location, risks, or personal user preferences, as
			 appropriate;
							(ii)has
			 the capability to alert and warn individuals with disabilities and individuals
			 with limited English proficiency;
							(iii)incorporates
			 multiple communications technologies;
							(iv)is
			 designed to adapt to, and incorporate, future technologies for communicating
			 directly with the public;
							(v)is
			 designed to provide alerts to the largest portion of the affected population
			 feasible, including nonresident visitors and tourists, and improve the ability
			 of remote areas to receive alerts;
							(vi)promotes local
			 and regional public and private partnerships to enhance community preparedness
			 and response; and
							(vii)provides
			 redundant alert mechanisms if practicable in order to reach the greatest number
			 of people regardless of whether they have access to, or utilize, any specific
			 medium of communication or any particular device.
							(8)Initial and
			 annual reportNot later than 1 year after the date of enactment
			 of this Act, the Advisory Committee shall submit to the Administrator, the
			 Committee on Transportation and Infrastructure and the Committee on Homeland
			 Security of the House of Representatives, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report containing the
			 recommendations of the Advisory Committee.
					(9)Federal advisory
			 committee actNeither the Federal Advisory Committee Act (5
			 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act
			 shall apply to the Advisory Committee.
					(10)TerminationThe
			 Advisory Committee shall terminate not later than 3 years after the date of
			 enactment of this Act.
					(d)Limitation on
			 statutory constructionNothing in this section shall be construed
			 to affect the authority of the Department of Commerce or the Federal
			 Communications Commission.
				IIStafford Act and
			 Other programs
			201.Reauthorization
			 of urban search and rescue response system
				(a)In
			 generalTitle III of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended
			 by adding at the end the following:
					
						327.National urban
				search and rescue response system
							(a)DefinitionsIn
				this section, the following definitions apply:
								(1)AdministratorThe
				term Administrator means the Administrator of the Federal
				Emergency Management Agency.
								(2)AgencyThe
				term Agency means the Federal Emergency Management
				Agency.
								(3)HazardThe
				term hazard has the meaning given that term by section
				602.
								(4)Non-employee
				system memberThe term non-employee System member
				means a System member not employed by a sponsoring agency or participating
				agency.
								(5)Participating
				agencyThe term participating agency means a State
				or local government, nonprofit organization, or private organization that has
				executed an agreement with a sponsoring agency to participate in the
				System.
								(6)Sponsoring
				agencyThe term sponsoring agency means a State or
				local government that is the sponsor of a task force designated by the
				Administrator to participate in the System.
								(7)SystemThe
				term System means the National Urban Search and Rescue Response
				System to be administered under this section.
								(8)System
				memberThe term System member means an individual
				who is not a full-time employee of the Federal Government and who serves on a
				task force or on a System management or other technical team.
								(9)Task
				forceThe term task force means an urban search
				and rescue team designated by the Administrator to participate in the
				System.
								(b)General
				authoritySubject to the requirements of this section, the
				Administrator shall continue to administer the emergency response system known
				as the National Urban Search and Rescue Response System.
							(c)FunctionsIn
				administering the System, the Administrator shall provide for a national
				network of standardized search and rescue resources to assist States and local
				governments in responding to hazards.
							(d)Task
				forces
								(1)DesignationThe
				Administrator shall designate task forces to participate in the System. The
				Administrator shall determine the criteria for such participation.
								(2)Sponsoring
				agenciesEach task force shall have a sponsoring agency. The
				Administrator shall enter into an agreement with the sponsoring agency with
				respect to the participation of each task force in the System.
								(3)Composition
									(A)Participating
				agenciesA task force may include, at the discretion of the
				sponsoring agency, 1 or more participating agencies. The sponsoring agency
				shall enter into an agreement with each participating agency of the task force
				with respect to the participation of the participating agency on the task
				force.
									(B)Other
				individualsA task force may also include, at the discretion of
				the sponsoring agency, other individuals not otherwise associated with the
				sponsoring agency or a participating agency of the task force. The sponsoring
				agency of a task force may enter into a separate agreement with each such
				individual with respect to the participation of the individual on the task
				force.
									(e)Management and
				technical teamsThe Administrator shall maintain such management
				teams and other technical teams as the Administrator determines are necessary
				to administer the System.
							(f)Appointment of
				system members into Federal service
								(1)In
				generalThe Administrator may appoint a System member into
				Federal service for a period of service to provide for the participation of the
				System member in exercises, preincident staging, major disaster and emergency
				response activities, and training events sponsored or sanctioned by the
				Administrator.
								(2)Nonapplicability
				of certain civil service lawsThe Administrator may make
				appointments under paragraph (1) without regard to the provisions of title 5,
				United States Code, governing appointments in the competitive service.
								(3)Relationship to
				other authoritiesThe authority of the Administrator to make
				appointments under this subsection shall not affect any other authority of the
				Administrator under this Act.
								(4)LimitationA
				System member who is appointed into Federal service under paragraph (1) shall
				not be considered an employee of the United States for purposes other than
				those specifically set forth in this section.
								(g)Compensation
								(1)Pay of system
				membersSubject to such terms and conditions as the Administrator
				may impose by regulation, the Administrator shall make payments to the
				sponsoring agency of a task force—
									(A)to reimburse each
				employer of a System member on the task force for compensation paid by the
				employer to the System member for any period during which the System member is
				appointed into Federal service under subsection (f)(1); and
									(B)to make payments
				directly to a non-employee System member on the task force for any period
				during which the non-employee System member is appointed into Federal service
				under subsection (f)(1).
									(2)Reimbursement
				for employees filling positions of system members
									(A)In
				generalSubject to such terms and conditions as the Administrator
				may impose by regulation, the Administrator shall make payments to the
				sponsoring agency of a task force to reimburse each employer of a System member
				on the task force for compensation paid by the employer to an employee filling
				a position normally filled by the System member for any period during which the
				System member is appointed into Federal service under subsection (f)(1).
									(B)LimitationCosts
				incurred by an employer shall be eligible for reimbursement under subparagraph
				(A) only to the extent that the costs are in excess of the costs that would
				have been incurred by the employer had the System member not been appointed
				into Federal service under subsection (f)(1).
									(3)Method of
				paymentA System member shall not be entitled to pay directly
				from the Agency for a period during which the System member is appointed into
				Federal service under subsection (f)(1).
								(h)Personal injury,
				illness, disability, or death
								(1)In
				generalA System member who is appointed into Federal service
				under subsection (f)(1) and who suffers personal injury, illness, disability,
				or death as a result of a personal injury sustained while acting in the scope
				of such appointment shall, for the purposes of subchapter I of
				chapter
				81 of title 5, United States Code, be treated as though the
				member were an employee (as defined by section 8101 of that title) who had
				sustained the injury in the performance of duty.
								(2)Election of
				benefits
									(A)In
				generalIf a System member (or, in the case of the death of the
				System member, the System member’s dependent) is entitled—
										(i)under paragraph
				(1) to receive benefits under subchapter I of
				chapter
				81 of title 5, United States Code, by reason of personal
				injury, illness, disability, or death, and
										(ii)to receive
				benefits from a State or local government by reason of the same personal
				injury, illness, disability, or death,
										the
				System member or dependent shall elect to receive either the benefits referred
				to in clause (i) or (ii).(B)DeadlineA
				System member or dependent shall make an election of benefits under
				subparagraph (A) not later than 1 year after the date of the personal injury,
				illness, disability, or death that is the reason for the benefits or until such
				later date as the Secretary of Labor may allow for reasonable cause
				shown.
									(C)Effect of
				electionAn election of benefits made under this paragraph is
				irrevocable unless otherwise provided by law.
									(3)Reimbursement
				for State or local benefitsSubject to such terms and conditions
				as the Administrator may impose by regulation, in the event that a System
				member or dependent elects benefits from a State or local government under
				paragraph (2)(A), the Administrator shall reimburse the State or local
				government for the value of those benefits.
								(i)LiabilityA
				System member appointed into Federal service under subsection (f)(1), while
				acting within the scope of the appointment, is deemed an employee of the
				Government under section 1346(b) of title 28, United
				States Code, and chapter 171 of that title, relating to tort claims
				procedure.
							(j)Employment and
				reemployment rightsWith respect to a System member who is not a
				regular full-time employee of a sponsoring agency or participating agency, the
				following terms and conditions apply:
								(1)Service as a
				System member is deemed service in the uniformed services for
				purposes of
				chapter 43 of title 38,
				United States Code, relating to employment and reemployment rights of
				individuals who have performed service in the uniformed services (regardless of
				whether the individual receives compensation for such participation). All
				rights and obligations of such persons and procedures for assistance,
				enforcement, and investigation shall be as provided for in such chapter.
								(2)Preclusion of
				giving notice of service by necessity of appointment under this section is
				deemed preclusion by military necessity for purposes of
				section
				4312(b) of title 38, United States Code, pertaining to giving
				notice of absence from a position of employment. A determination of such
				necessity shall be made by the Administrator and shall not be subject to
				judicial review.
								(k)Licenses and
				permitsIf a System member holds a valid license, certificate, or
				other permit issued by any State or other governmental jurisdiction evidencing
				the member’s qualifications in any professional, mechanical, or other skill or
				type of assistance required by the System, the System member is deemed to be
				performing a Federal activity when rendering aid involving such skill or
				assistance during a period of appointment into Federal service under subsection
				(f)(1).
							(l)Advisory
				committee
								(1)In
				generalThe Administrator shall establish and maintain an
				advisory committee to provide expert recommendations to the Administrator in
				order to assist the Administrator in administering the System.
								(2)CompositionThe
				advisory committee shall be composed of members from geographically diverse
				areas, and shall include—
									(A)the chief officer
				or senior executive from at least three sponsoring agencies;
									(B)the senior
				emergency manager from at least two States that include sponsoring agencies;
				and
									(C)at least one
				representative recommended by the leaders of the task forces.
									(3)Inapplicability
				of termination requirementSection 14(a)(2) of the Federal
				Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory
				committee under this subsection.
								(m)Preparedness
				cooperative agreements
								(1)In
				generalSubject to the availability of appropriations for such
				purpose, the Administrator shall enter into an annual preparedness cooperative
				agreement with each sponsoring agency. Amounts made available to a sponsoring
				agency under such a preparedness cooperative agreement shall be for the
				following purposes:
									(A)Training and
				exercises, including training and exercises with other Federal, State, and
				local government response entities.
									(B)Acquisition and
				maintenance of equipment, including interoperable communications and personal
				protective equipment.
									(C)Medical monitoring
				required for responder safety and health in anticipation of and following a
				major disaster, emergency, or other hazard, as determined by the
				Administrator.
									(2)Availability of
				appropriationsNotwithstanding
				section
				1552(b) of title 31, United States Code, amounts made available
				for cooperative agreements under this subsection that are not expended shall be
				deposited in an Agency account and shall remain available for such agreements
				without fiscal year limitation.
								(n)Response
				cooperative agreementsThe Administrator shall enter into a
				response cooperative agreement with each sponsoring agency, as appropriate,
				under which the Administrator agrees to reimburse the sponsoring agency for
				costs incurred by the sponsoring agency in responding to a major disaster or
				emergency.
							(o)ObligationsThe
				Administrator may incur all necessary obligations consistent with this section
				in order to ensure the effectiveness of the System.
							(p)Authorization of
				appropriations
								(1)In
				generalThere is authorized to be appropriated to carry out the
				System and the provisions of this section $35,250,000 for each of fiscal years
				2012, 2013, and 2014.
								(2)Administrative
				expensesThe Administrator may use not to exceed 6 percent of the
				funds appropriated for a fiscal year pursuant to paragraph (1) for salaries,
				expenses, and other administrative costs incurred by the Administrator in
				carrying out this
				section.
								.
				(b)Conforming
			 amendments
					(1)Applicability of
			 title 5, United States CodeSection 8101(1) of title 5, United
			 States Code, is amended—
						(A)in subparagraph
			 (D) by striking and at the end;
						(B)by moving
			 subparagraph (F) to appear after subparagraph (E);
						(C)in subparagraph
			 (F)—
							(i)by
			 striking United States Code,; and
							(ii)by
			 adding and at the end; and
							(D)by inserting after
			 subparagraph (F) the following:
							
								(G)an individual who
				is a System member of the National Urban Search and Rescue Response System
				during a period of appointment into Federal service pursuant to section 327 of
				the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act;
								.
						(2)Inclusion as
			 part of uniformed services for purposes of USERRASection 4303 of
			 title 38, United States Code, is amended—
						(A)in paragraph (13)
			 by inserting , a period for which a System member of the National Urban
			 Search and Rescue Response System is absent from a position of employment due
			 to an appointment into Federal service under section 327 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act before ,
			 and a period; and
						(B)in paragraph (16)
			 by inserting after Public Health Service, the following:
			 System members of the National Urban Search and Rescue Response System
			 during a period of appointment into Federal service under section 327 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act,.
						202.Reauthorization
			 of emergency management assistance compact grants
				(a)In
			 generalSubtitle A of title VI of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.) is amended
			 by adding at the end the following:
					
						617.Emergency
				management assistance compact grants
							(a)In
				generalThe Administrator of the Federal Emergency Management
				Agency may make grants to provide for implementation of the Emergency
				Management Assistance Compact consented to by Congress in the joint resolution
				entitled Joint resolution granting the consent of Congress to the
				Emergency Management Assistance Compact (Public Law
				104–321; 110 Stat. 3877).
							(b)Eligible grant
				recipientsStates and the Administrator of the Emergency
				Management Assistance Compact shall be eligible to receive grants under
				subsection (a).
							(c)Use of
				fundsA grant received under this section shall be used—
								(1)to carry out
				recommendations identified in the Emergency Management Assistance Compact
				after-action reports for the 2004 and 2005 hurricane seasons;
								(2)to administer
				compact operations on behalf of States, as such term is defined in the compact,
				that have enacted the compact;
								(3)to continue coordination with the Federal
				Emergency Management Agency and appropriate Federal agencies;
								(4)to continue
				coordination with States and local governments and their respective national
				organizations; and
								(5)to assist State
				and local governments, emergency response providers, and organizations
				representing such providers with credentialing the providers and the typing of
				emergency response resources.
								(d)CoordinationThe Administrator of the Federal Emergency
				Management Agency shall consult with the Administrator of the Emergency
				Management Assistance Compact to ensure effective coordination of efforts in
				responding to requests for assistance.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $2,000,000 for each of the fiscal years 2012, 2013, and 2014.
				Such sums shall remain available until
				expended.
							.
				(b)RepealSection
			 661 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761) is
			 repealed.
				203.Disposal of
			 excess property to assist other disaster survivorsTitle
			 III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as
			 amended by this Act is further amended by adding at the end the
			 following:
				
					328.Disposal of
				excess materials, supplies, and equipment
						(a)In
				generalNotwithstanding any other provision of law, if the
				President determines that materials, supplies, or equipment acquired by the
				President pursuant to title IV or V for response or recovery efforts in
				connection with a major disaster or emergency are in excess of the amount
				needed for those efforts, the President may transfer the excess materials,
				supplies, or equipment directly to a State, local government, or relief or
				disaster assistance organization for the purpose of—
							(1)assisting disaster
				survivors in other major disasters and emergencies; and
							(2)assisting
				survivors in incidents caused by a hazard that do not result in a declaration
				of a major disaster or emergency if the Governor of the affected State
				certifies that—
								(A)there is an urgent need for the materials,
				supplies, or equipment; and
								(B)the State is
				unable to provide the materials, supplies, or equipment in a timely
				manner.
								(b)Hazard
				definedIn this section, the term hazard has the
				meaning given that term by section
				602.
						.
			204.Storage, sale,
			 transfer, and disposal of housing units
				(a)DefinitionsIn
			 this section, the following definitions apply:
					(1)AdministratorThe
			 term Administrator means the Administrator of FEMA.
					(2)Emergency; major
			 disasterThe terms emergency and major
			 disaster have the meanings given such terms in section 102 of the
			 Stafford Act (42
			 U.S.C. 5122).
					(3)FEMAThe
			 term FEMA means the Federal Emergency Management Agency.
					(4)HazardThe
			 term hazard has the meaning given such term in section 602 of
			 the Stafford Act (42 U.S.C. 5195a).
					(5)Stafford
			 actThe term Stafford Act means the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
					(b)Needs
			 assessment; establishment of criteriaNot later than 90 days
			 after the date of enactment of this Act, the Administrator shall complete an
			 assessment to determine the number of temporary housing units that FEMA needs
			 to maintain in stock to respond appropriately to emergencies or major disasters
			 occurring after the date of enactment of this Act.
				(c)Plan
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall establish a plan and guidelines for—
						(A)storing the number
			 of temporary housing units that FEMA needs to maintain in stock, as determined
			 by the Administrator under subsection (b); and
						(B)selling,
			 transferring, donating, or otherwise disposing of the temporary housing units
			 in the inventory of FEMA that are in excess of the number of temporary housing
			 units that FEMA needs to maintain in stock, as determined by the Administrator
			 under subsection (b).
						(2)Report
						(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act and annually thereafter, the Administrator shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 report on the actions that the Administrator has taken to establish and
			 implement the plan and guidelines established under paragraph (1).
						(B)Required
			 informationIn each report submitted under subparagraph (A), the
			 Administrator shall document the number of temporary housing units remaining in
			 the inventory of FEMA and the number of units sold, transferred, donated, and
			 otherwise disposed of pursuant to this section.
						(3)UpdateThe
			 Administrator shall update the plan established under paragraph (1) as
			 necessary to ensure that the Administrator maintains in the inventory of FEMA
			 only those temporary housing units that are needed to respond appropriately to
			 emergencies or major disasters.
					(d)Transfer of
			 temporary housing units to States
					(1)In
			 generalNotwithstanding section 408(d)(2) of the Stafford Act
			 (42 U.S.C.
			 5174(d)(2)), and subject to the requirements of paragraph (2),
			 the Administrator may transfer or donate to States, on a priority basis,
			 pursuant to subsection (c)(1)(B), excess temporary housing units in the
			 inventory of FEMA.
					(2)State
			 requests
						(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, a State may submit to the Administrator a request to receive excess
			 temporary housing units under paragraph (1).
						(B)EligibilityA
			 State shall be eligible to receive excess temporary housing units under
			 paragraph (1) if the State agrees—
							(i)to
			 use the units to provide temporary housing to survivors of incidents that are
			 caused by hazards and that the Governor of the State determines require State
			 assistance;
							(ii)to
			 pay to store and maintain the units;
							(iii)in
			 the event of a major disaster or emergency declared for the State by the
			 President under the Stafford Act, to make the units available to the President
			 or to use the units to provide housing directly to survivors of the major
			 disaster or emergency in the State;
							(iv)to
			 comply with the nondiscrimination provisions of section 308 of the Stafford Act
			 (42 U.S.C.
			 5151); and
							(v)to
			 obtain and maintain hazard and flood insurance on the units.
							(C)IncidentsThe
			 incidents referred to in subparagraph (B)(i) may include incidents that do not
			 result in a declaration of a major disaster or emergency by the President under
			 the Stafford Act.
						(3)Distribution
						(A)Establishment of
			 processThe Administrator shall establish a process—
							(i)to
			 review requests submitted by States under paragraph (2); and
							(ii)to
			 distribute excess temporary housing units that are in the inventory of
			 FEMA.
							(B)AllocationIf
			 the number of temporary housing units requested by States under paragraph (2)
			 exceeds the number of excess temporary housing units available, the
			 Administrator shall allocate the available units among the States that have
			 submitted a request.
						(4)Remaining
			 temporary housing unitsTemporary housing units that are not
			 transferred or donated under paragraph (1) shall be sold, transferred, donated,
			 or otherwise disposed of subject to the requirements of section 408(d)(2) of
			 the Stafford Act (42
			 U.S.C. 5174(d)(2)) and other applicable provisions of
			 law.
					(5)Limitation on
			 statutory constructionNothing in this section shall be construed
			 to affect section 689k of the Post-Katrina Emergency Management Reform Act of
			 2006 (120 Stat. 1456). For purposes of that section, a transfer or donation to
			 a State of a temporary housing unit under paragraph (1) shall be treated as a
			 disposal to house individuals or households under section 408 of the Stafford
			 Act (42 U.S.C.
			 5174).
					205.Other methods
			 of disposalSection
			 408(d)(2)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C.
			 5174(d)(2)(B)) is amended—
				(1)in clause (i) by
			 striking or;
				(2)in clause (ii) by
			 striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(iii)may be sold,
				transferred, or donated directly to a State or other governmental entity or to
				a voluntary organization for the sole purpose of providing temporary housing to
				disaster victims in disasters and incidents caused by a hazard (as such term is
				defined in section 602) that do not result in a declaration of a major disaster
				or emergency if, as a condition of the sale, transfer, or donation, the State,
				other governmental agency, or voluntary organization agrees—
							(I)to comply with the
				nondiscrimination provisions of section 308; and
							(II)to obtain and
				maintain hazard and flood insurance for the housing
				units.
							.
				206.Establishment
			 of criteria relating to administration of hazard mitigation assistance by
			 StatesNot later than 180 days
			 after the date of enactment of this Act, the President shall establish the
			 criteria required under section 404(c)(2) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(2)).
			207.Review of
			 regulations and policies
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the President, acting through the
			 Administrator of the Federal Emergency Management Agency, shall review
			 regulations and policies relating to Federal disaster assistance to eliminate
			 regulations the President determines are no longer relevant, to harmonize
			 contradictory regulations, and to simplify and expedite disaster recovery and
			 assistance.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the President shall
			 transmit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report describing changes made to regulations as a result of
			 the review required under subsection (a), together with any legislative
			 recommendations relating thereto.
				(c)State hazard
			 mitigation plansThe President, acting through the Administrator,
			 shall revise regulations related to the submission of State Hazard Mitigation
			 Plans to extend the hazard mitigation planning cycle to every 5 years,
			 consistent with local planning cycles.
				208.Appeals
			 processSection 423(b) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5189a(b)) is amended to read as follows:
				
					(b)Period for
				decision
						(1)In
				generalA decision regarding an appeal under subsection (a) shall
				be rendered within 60 days after the date on which the Federal official
				designated to administer such appeal receives notice of such appeal.
						(2)Failure to
				satisfy deadlineIf the Federal official fails to satisfy the
				requirement under paragraph (1), the Federal official shall provide a written
				explanation of such failure to the applicant. The President, acting through the
				Administrator of the Federal Emergency Management Agency, shall transmit
				quarterly to the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate a report on such
				failures.
						.
			209.Implementation
			 of cost estimatingNot later
			 than 180 days after the date of enactment of this Act, the President, acting
			 through the Administrator of the Federal Emergency Management Agency, shall
			 issue and begin to implement the regulations required by section 406(e)(3)(C)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C.
			 5172(e)(3)(C)) to provide for cost estimation procedures that
			 expedite recovery and to reduce the costs and time for completion of recovery
			 projects through the creation of financial and performance incentives.
			210.Tribal requests
			 for a major disaster or emergency declaration under the Stafford Act
				(a)Major disaster
			 requestsSection 401 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5170) is amended—
					(1)by striking
			 All requests for a declaration and inserting (a)
			 In general.—All
			 requests for a declaration; and
					(2)by adding at the
			 end the following:
						
							(b)Indian tribal
				government requests
								(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that a major
				disaster exists consistent with the requirements of subsection (a).
								(2)ReferencesIn
				implementing assistance authorized by the President under this Act in response
				to a request of the Chief Executive of an affected Indian tribal government for
				a major disaster declaration, any reference in this title or section 319 to a
				State or the Governor of a State is deemed to refer to an affected Indian
				tribal government or the Chief Executive of an affected Indian tribal
				government, as appropriate.
								(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same incident.
								(c)Cost share
				adjustments for Indian tribal governments
								(1)In
				generalIn providing assistance to an Indian tribal government
				under this title, the President may waive or adjust any payment of a
				non-Federal contribution with respect to the assistance if—
									(A)the President has
				the authority to waive or adjust the payment under another provision of this
				title; and
									(B)the President
				determines that the waiver or adjustment is necessary and appropriate.
									(2)Criteria for
				making determinationsThe
				President shall establish criteria for making determinations under paragraph
				(1)(B).
								.
					(b)Emergency
			 requestsSection 501 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5191) is amended by
			 adding at the end the following:
					
						(c)Indian tribal
				government requests
							(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that an
				emergency exists consistent with the requirements of subsection (a).
							(2)ReferencesIn
				implementing assistance authorized by the President under this title in
				response to a request of the Chief Executive of an affected Indian tribal
				government for an emergency declaration, any reference in this title or section
				319 to a State or the Governor of a State shall be deemed to refer to an
				affected Indian tribal government or the Chief Executive of an affected Indian
				tribal government, as appropriate.
							(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same
				incident.
							.
				(c)DefinitionsSection
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C.
			 5122) is amended—
					(1)in paragraph
			 (7)(B) by striking ; and and inserting , that is not an
			 Indian tribal government as defined in paragraph (6); and;
					(2)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
					(3)by inserting after
			 paragraph (5) the following:
						
							(6)Indian tribal
				governmentThe term Indian tribal government means
				the governing body of any Indian or Alaska Native tribe, band, nation, pueblo,
				village, or community that the Secretary of the Interior acknowledges to exist
				as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994
				(25 U.S.C. 479a et
				seq.).
							;
				and
					(4)by adding at the
			 end the following:
						
							(12)Chief
				executiveThe term Chief Executive means the
				person who is recognized by the Secretary of the Interior as the chief elected
				administrative officer of an Indian tribal
				government.
							.
					(d)ReferencesTitle
			 I of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5121 et
			 seq.) is amended by adding after section 102 the
			 following:
					
						103.ReferencesExcept as otherwise specifically provided,
				any reference in this Act to State and local, State or
				local, or State, local with respect to governments or
				officials and any reference to a local government in section 417
				is deemed to refer also to Indian tribal governments and officials, as
				appropriate.
						.
				(e)Regulations
					(1)IssuanceThe
			 President shall issue regulations to carry out the amendments made by this
			 section.
					(2)FactorsIn
			 issuing the regulations, the President shall consider the unique conditions
			 that affect the general welfare of Indian tribal governments.
					211.Individual
			 assistance factorsIn order to
			 provide more objective criteria for evaluating the need for assistance to
			 individuals and to speed a declaration of a major disaster or emergency under
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5121 et
			 seq.), not later than 1 year after the date of enactment of
			 this Act, the Administrator of the Federal Emergency Management Agency, in
			 cooperation with representatives of State, tribal, and local emergency
			 management agencies, shall review, update, and revise through rulemaking the
			 factors considered under
			 section
			 206.48 of title 44, Code of Federal Regulations (including
			 section 206.48(b)(2) of such title relating to trauma and the specific
			 conditions or losses that contribute to trauma), to measure the severity,
			 magnitude, and impact of a disaster.
			212.Public
			 assistance pilot program
				(a)Pilot
			 program
					(1)In
			 generalThe President, acting through the Administrator of the
			 Federal Emergency Management Agency, and in coordination with States, tribal
			 and local governments, and owners or operators of private non-profit
			 facilities, shall establish and conduct a pilot program to—
						(A)reduce the costs
			 to the Government of providing assistance to States, tribal and local
			 governments, and owners or operators of private non-profit facilities under
			 section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C.
			 5172) (referred to in this section as the
			 Act);
						(B)increase
			 flexibility in the administration of section 406 of such Act; and
						(C)expedite the
			 provision of assistance to States, tribal, and local governments provided under
			 section 406 of the Act.
						(2)ParticipationOnly
			 States, tribal and local governments, and owners or operators of private
			 non-profit facilities that elect to participate in the pilot program may
			 participate in the pilot program for their projects.
					(3)Administration
						(A)In
			 generalFor the purposes of the pilot program, the Administrator
			 shall establish new procedures to administer assistance provided under section
			 406 of the Act.
						(B)New
			 proceduresThe new procedures established under subparagraph (A)
			 shall include—
							(i)making grants on
			 the basis of estimates agreed to by the State, tribal, or local government, or
			 owner or operator of a private non-profit facility and the Administrator to
			 provide financial incentives and disincentives for the State, tribal, or local
			 government, or owner or operator of a private non-profit facility for the
			 timely and cost-effective completion of projects under section 406 of the
			 Act;
							(ii)notwithstanding
			 sections 406(c)(1)(A) and 406(c)(2)(A) of the Act, providing an option for a
			 State, tribal, or local government, or owner or operator of a private
			 non-profit facility to elect to receive an in-lieu contribution, without
			 reduction, on the basis of estimates of the cost of repair, restoration,
			 reconstruction, or replacement of a public facility owned or controlled by the
			 State, tribal, or local government and of management expenses;
							(iii)consolidating,
			 to the extent determined appropriate by the Administrator, the facilities of a
			 State, tribal, or local government, or owner or operator of a private nonprofit
			 facility as a single project based upon the estimates established under the
			 pilot procedures; and
							(iv)notwithstanding
			 any other provision of law, if the actual costs of a project completed under
			 the pilot procedures are less than the estimated costs thereof, the
			 Administrator may permit a grantee or sub grantee to use all or part of the
			 excess funds for cost-effective activities that reduce the risk of future
			 damage, hardship, or suffering from a major disaster.
							(4)WaiverThe
			 Administrator may waive such regulations or rules applicable to the provisions
			 of assistance in section 406 of the Act as the Administrator determines are
			 necessary to carry out the pilot program under this section.
					(b)Report
					(1)In
			 generalNot later than October 31, 2015, the Administrator shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report regarding the effectiveness of the pilot program under
			 this section.
					(2)ContentsThe
			 report submitted under paragraph (1) shall include—
						(A)an assessment by
			 the Administrator of any administrative or financial benefits of the pilot
			 program;
						(B)an assessment by
			 the Administrator of the effect, including any savings in time and cost, of the
			 pilot program;
						(C)any other findings
			 and conclusions of the Administrator with respect to the pilot program;
			 and
						(D)any
			 recommendations of the Administrator for additional authority to continue or
			 make permanent the pilot program.
						(c)Deadline for
			 initiation of implementationNot later than 90 days after the
			 date of enactment of this Act, the Administrator shall begin implementation of
			 the pilot program under this section.
				(d)Pilot program
			 durationThe Administrator may not approve a project under the
			 pilot program under this section after December 31, 2014.
				213.Public
			 assistance debris removal procedures
				(a)In
			 generalThe President, acting
			 through the Administrator of the Federal Emergency Management Agency, shall
			 establish new procedures to administer assistance for debris and wreckage
			 removal provided under sections 403(a)(3)(A), 407, and 502(a)(5) of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170b(a)(3)(A), 5173, and 5192(a)(5)).
				(b)New
			 proceduresThe new procedures established under subsection (a)
			 may include—
					(1)making grants on the basis of fixed
			 estimates to provide financial incentives and disincentives for the timely or
			 cost effective completion of projects under sections 403(a)(3)(A), 407, and
			 502(a)(5) of such Act if the State, tribal, or local government, or owner or
			 operator of the private non-profit facility agrees to be responsible to pay for
			 any actual costs that exceed the estimate;
					(2)using a sliding
			 scale for the Federal share for removal of debris and wreckage based on the
			 time it takes to complete debris and wreckage removal;
					(3)allowing
			 utilization of program income from recycled debris without offset to grant
			 amount;
					(4)reimbursing base
			 and overtime wages for employees and extra hires of a State, tribal, or local
			 government, or owner or operator of a private non-profit facility performing or
			 administering debris and wreckage removal; and
					(5)notwithstanding
			 any other provision of law, if the actual costs of projects under subsection
			 (b)(1) are less than the estimated costs thereof, the Administrator may permit
			 a grantee or sub grantee to use all or part of the excess funds for any of the
			 following purposes:
						(A)Debris management
			 planning.
						(B)Acquisition of
			 debris management equipment for current or future use.
						(C)Other activities
			 to improve future debris removal operations, as determined by the
			 Administrator.
						214.Use of
			 fundsUnless otherwise
			 specified in this Act, the Administrator of the Federal Emergency Management
			 Agency shall use amounts authorized pursuant to section 699 of the Post-Katrina
			 Emergency Management Reform Act of 2006 (6 U.S.C. 811) for reviews, reports,
			 and studies included in this Act.
			215.Reduction of
			 authorization for emergency management performance grantsSection 662(f)(5) of the Post-Katrina
			 Emergency Management Reform Act of 2006 (6 U.S.C. 762) is amended by striking
			 $950,000,000 and inserting $946,600,000.
			216.Technical
			 correctionSection 202(c) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C.
			 5132(c)) is amended by striking section 611(c)
			 and inserting section 611(d).
			217.National Dam
			 Safety Program Act reauthorization
				(a)Short
			 titleThis section may be cited as the Dam Safety Act of
			 2012.
				(b)PurposeThe
			 purpose of this section is to reduce the risks to life and property from dam
			 failure in the United States through the reauthorization of an effective
			 national dam safety program that brings together the expertise and resources of
			 Federal and non-Federal communities in achieving national dam safety hazard
			 reduction.
				(c)Amendments to
			 the National Dam Safety Program Act
					(1)Administrator
						(A)In
			 generalThe National Dam Safety Program Act (33 U.S.C. 467 et
			 seq.) is amended by striking Director each place
			 it appears and inserting Administrator.
						(B)Conforming
			 amendmentSection 2(3) of such Act (33 U.S.C. 467(3)) is
			 amended in the paragraph heading by striking Director and inserting
			 Administrator.
						(2)Inspection of
			 damsSection 3(b)(1) of such Act (33 U.S.C. 467a(b)(1)) is amended by
			 striking or maintenance and inserting maintenance,
			 condition, or provision for emergency operations.
					(3)National dam
			 safety program
						(A)ObjectivesSection
			 8(c)(4) of such Act (33 U.S.C. 467f(c)(4)) is amended to
			 read as follows:
							
								(4)develop and
				implement a comprehensive dam safety hazard education and public awareness
				program to assist the public in mitigating against, preparing for, responding
				to, and recovering from dam
				incidents;
								.
						(B)BoardSection
			 8(f)(4) of such Act (33 U.S.C. 467f(f)(4)) is amended by
			 inserting , representatives from nongovernmental organizations,
			 after State agencies.
						(4)Authorization of
			 appropriations
						(A)National dam
			 safety program
							(i)Annual
			 amountsSection 13(a)(1) of such Act (33 U.S.C.
			 467j(a)(1)) is amended by striking $6,500,000 for fiscal
			 year 2007, $7,100,000 for fiscal year 2008, $7,600,000 for fiscal year 2009,
			 $8,300,000 for fiscal year 2010, and $9,200,000 for fiscal year 2011
			 and inserting $8,024,000 for each of fiscal years 2012 through
			 2015.
							(ii)Maximum amount
			 of allocation
								(I)In
			 generalSection 13(a)(2)(B) of such Act (33 U.S.C. 467j(a)(2)(B)) is amended
			 by striking 50 percent of the reasonable cost of implementing the State
			 dam safety program and inserting the amount of funds committed
			 by the State to implement dam safety program activities.
								(II)ApplicabilityThe
			 amendment made by subclause (I) shall apply to fiscal year 2013 and each fiscal
			 year thereafter.
								(B)National dam
			 inventorySection 13(b) of such Act (33 U.S.C. 467j(b))
			 is amended by striking $650,000 for fiscal year 2007, $700,000 for
			 fiscal year 2008, $750,000 for fiscal year 2009, $800,000 for fiscal year 2010,
			 and $850,000 for fiscal year 2011 and inserting $383,000 for
			 each of fiscal years 2012 through 2015.
						(C)ResearchSection
			 13(c) of such Act (33 U.S.C. 467j(c)) is amended by
			 striking $1,600,000 for fiscal year 2007, $1,700,000 for fiscal year
			 2008, $1,800,000 for fiscal year 2009, $1,900,000 for fiscal year 2010, and
			 $2,000,000 for fiscal year 2011 and inserting $1,000,000 for
			 each of fiscal years 2012 through 2015.
						(D)Dam safety
			 trainingSection 13(d) of
			 such Act (33 U.S.C.
			 467j(d)) is amended by striking $550,000 for fiscal year
			 2007, $600,000 for fiscal year 2008, $650,000 for fiscal year 2009, $700,000
			 for fiscal year 2010, and $750,000 for fiscal year 2011 and inserting
			 $750,000 for each of fiscal years 2012 through 2015.
						(E)StaffSection 13(e) of such Act (33 U.S.C. 467j(e))
			 is amended by striking $700,000 for fiscal year 2007, $800,000 for
			 fiscal year 2008, $900,000 for fiscal year 2009, $1,000,000 for fiscal year
			 2010, and $1,100,000 for fiscal year 2011 and inserting $436,000
			 for each of fiscal years 2012 through 2015.
						
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk.
		
	
